Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1, 2, 5-13 and 16 – 20 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts have been fully considered and are persuasive. 

Allowable Subject Matter
1.	Amended claims 1, 2, 5-13 and 16 – 20 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. Claims 3, 4, 14 and 15 are cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Eugene Rosenthal (attorney) for filed amended claims:
1. (Currently Amended) A method for controlling access to external networks by a virtually air-gapped endpoint that has a plurality of isolated security zones, each of the plurality of isolated security zones is realized as a respective corresponding one of a plurality of instantiated, already executing, virtual machines that were instantiated using a hypervisor, comprising: selecting one security zone of the plurality of isolated security zones; and tunneling a traffic from the selected security zone to a designated network location, wherein the tunneling is through a virtual private network (VPN); and allowing the selected one security zone to connect to an external network based on at least one access rule, wherein allowing the connection between the security zone and the external network further comprises: exposing a virtual network interface card (NIC) corresponding to a physical NIC, wherein the connection to the external network is through the physical NIC, wherein a MAC address of the virtual NIC is the same as the MAC address of the physical NIC.  
Claims 5 and 6 are amended to depend on claim 1.
10. (Currently Amended) A method for controlling access to external networks by a virtually air-gapped endpoint that has a plurality of isolated security zones, each of the plurality of isolated security zones is realized as a respective corresponding one of a plurality of instantiated, already executing, virtual machines that were instantiated using a hypervisor, comprising: selecting one security zone of the plurality of isolated security zones; and tunneling a traffic from the selected security zone to a designated network location, wherein the tunneling is through a virtual private network (VPN); andwherein the selecting and tunneling is performed by a hidden networking virtual machine (VM) responsible for managing all network activities of the virtually air-gapped endpoint.
11. (Currently Amended) A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process for controlling access to external networks by a virtually air-gapped endpoint that has a plurality of isolated security zones, each of the plurality of isolated security zones is realized as a respective corresponding one of a plurality of instantiated, already executing, virtual machines that were instantiated using a hypervisor, the process comprising: selecting one security zone of the plurality of isolated security zones; and tunneling a traffic from the selected security zone to a designated network location, wherein the tunneling is through a virtual private network (VPN) ; and allowing the selected one security zone to connect to an external network based on at least one access rule, wherein allowing the connection between the security zone and the external network further comprises: exposing a virtual network interface card (NIC) corresponding to a physical NIC, wherein the connection to the external network is through the physical NIC, wherein a MAC address of the virtual NIC is the same as the MAC address of the physical NIC.
12. (Currently Amended) A virtually gapped computing system that has a plurality of isolated security zones, each of the plurality of isolated security zones is realized as a respective corresponding one of a plurality of instantiated, already executing, virtual machines that were instantiated using a hypervisor, comprising: a network card interface; a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: select one security zone of the plurality of isolated security zones; and tunnel a traffic from the selected security zone to a designated network location, wherein the tunneling is through a virtual private network (VPN) ; and allowing the selected one security zone to connect to an external network based on at least one access rule, wherein allowing the connection between the security zone and the external network further comprises: exposing a virtual network interface card (NIC) corresponding to a physical NIC, wherein the connection to the external network is through the physical NIC, wherein a MAC address of the virtual NIC is the same as the MAC address of the physical NIC.
Claims 16 – 18  are amended to depend on claim 11.

Reasons for Allowance
None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: providing, on the air-gapped endpoint, a plurality of isolated security zones by instantiating a plurality of corresponding virtual machines using a hypervisor; selecting one security zone of the plurality of isolated security zones; and tunneling a traffic from the selected security zone to a designated network location, wherein the tunneling is through a virtual private network (VPN) and allowing the selected one security zone to connect to an external network based on at least one access rule, where allowing the connection between the security zone and the external network comprises: exposing a virtual network interface card (NIC) corresponding to a physical NIC, wherein the connection to the external network is through the physical NIC, wherein a MAC address of the virtual NIC is the same as the MAC address of the physical NIC.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 10, 11 and 12 mutatis mutandis.  Claims 3, 4, 14 and 15 are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ortiz-Criado Jorge can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BADRINARAYANAN /P'Examiner, Art Unit 2496.